DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of controlling an intensity of the short-term wash treatment based on a concentration of the short-term wash treatment and a time the short-term wash treatment is applied to the product in the food-processing system constitutes new matter, not supported by the originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 26 are indefinite because it is unclear what is meant by “determining, whether to reduce the intensity of the short-term wash treatment based on one or more first sensor signals received from the food-processing system”.  Claims 1 and 26 are indefinite because it is unclear what is meant by “a concentration of the short-term wash treatment”.  Does applicant mean that the intensity of the short term wash treatment is controlled based on the concentration of the cleaning solution used in the short-term wash treatment?  Clarification is requested. Claims 1, 7, and 26 are indefinite because it is unclear what is being determined.  Additionally, what are the first sensors monitoring to provide a “first sensor signals”?  Furthermore, what does applicant mean by “reducing an intensity”? “Intensity” is a measure of a degree, so how does the skilled artisan reduce an intensity? What does the skilled artisan consider as the intensity of the short term wash treatment?  How is the intensity being reduced if it is unclear what the first sensor is monitoring?  How is the pH increased or decreased if it is unclear what is being determined?  It is still unclear the correlation between the pH and the sensor signals.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, and 26 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Thomas Jr. et al. (5863584). 
In view of the indefiniteness, claims 1, 7 and 26 are being interpreted as controlling the short term treatment by increasing or decreasing the pH. Thomas Jr. et al. teach a method for treating produce to remove debris and inhibit growth of fungus on the produce, by treating the produce by immersion in a dump tank 12, spraying with chlorine dioxide with spray bar 60, rinsing with spray bar 90 and drying (element 92; Fig. 1). In reference to controlling the application of the short-term wash treatment, Thomas teaches monitoring the pH of the process water and maintaining the pH of the process water below a pH of 11 (col. 1, lines 60-65, col. 2, lines 1-30). Specifically, Thomas teaches maintaining the pH between about 2 (col. 3, lines 20-25). Col. 4, further teaches a flow meter 70 and a controller 72 operable for signaling a first pump and a second pump to control the concentration of chlorine dioxide solution (col. 4, lines 25-35).  In reference to controlling the intensity based on the concentration and time of the treatment, refer to col. 2, lines 5-30 which teaches the chlorine dioxide solution is present in the process water in an amount sufficient to clean substantially all the debris, with concentrations ranging from 0.1 to 10ppm and further teaches at contact time of at least about 30 seconds. The examiner argues that applicant’s claim limitations are so broad that it reads on adjusting the concentration of the cleaning solution and contact time in order to control the short term treatment such that sufficient cleaning is achieved.  Re claims 1 and 26, in reference to increasing the pH, refer to col. 6, lines 20-30.  Additionally, the pH is increased or decreased in response to monitoring the pH of . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (5863584) in view of Alzeer et al. (US2018/0343898).
Thomas Jr. et al. teach the invention substantially as claimed with the exception of a sensor for detecting the speed of a product feed belt. Alzeer et al. teach a disinfecting conveyor system for disinfecting dry goods, and vegetables. Paragraph 12 teaches a control system may receive inputs such as the speed of the conveyor, to change one or more settings of the conveyor system during treatment of the produce such that the desired disinfecting treatment is achieved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Thomas et al., to include adjusting the speed of the conveyor belt, as taught by Alzeer et al. for purposes of changing the processing parameters during treatment of the object, such that the desired level of cleanliness is achieved. 
 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (5863584). 
Re claim 4, Thomas et al. do not specifically teach the pH of 2.1 and increasing the pH to 2.5.  However, it would have been well within the level of the skill artisan to adjust the pH from 2.1 to 2.5 since Thomas teaches a pH probe that monitors the pH o the process water and a controller that determines whether to increase or decrease the pH to a pH value to below 11, preferably about 2 (col. 1, lines 60-65, col. 2, lines 20-25, col. 5, lines 60-65, col. 6, lines 1-30). 
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above. 
The rejection of the claims, as being anticipated and/or unpatentable by Thomas Jr. et al. is maintained for the reasons set forth above. 
Applicant argues that Thomas Jr. fails to teach controlling the intensity of the short-term wash treatment based on a concentration and time of the short term wash treatment.  Applicant’s arguments are unpersuasive for the reasons recited above.  In reference to controlling the intensity based on the concentration and time of the treatment, refer to col. 2, lines 5-30 which teaches the chlorine dioxide solution is present in the process water in an amount sufficient to clean substantially all the debris, with concentrations ranging from 0.1 to 10ppm and further teaches at contact time of at least about 30 seconds. The examiner argues that applicant’s claim limitations are so broad that it reads on adjusting the concentration of the cleaning solution and contact time in order to control the short term treatment such that sufficient cleaning is achieved.  Furthermore, adjusting the processing parameters such as cleaning and contact time to achieve the desired level of cleanliness is well within the level of one of ordinary skill in the art.  
Applicant further argues that Thomas fails to teach short-term wash treatment in view of the broadest reasonable interpretation in the specification (paragraphs 65, 79).  Applicant’s arguments are unpersuasive as short-term wash treatment reads on any type of wash treatment.  Applicant’s claim fails to specifically recite the duration, cleaning solution, concentration of the cleaning solution, or any other processing parameter to define the wash treatment. 
Re claims 2 and 8, Applicant argues that Alzeer fails to teach controlling the intensity of the wash treatment based on concentration and contact time.  Applicant’s arguments are unpersuasive as the limitations are taught by Thomas for the reasons previously recited. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc